PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,774,132
Issue Date: 15 Sep 2020
Application No. 13/737,910
Filing or 371(c) Date: 9 Jan 2013
Attorney Docket No.  36271-701.201
:
:
:
:	DECISION ON PETITION
:
:
:


The instant recalculation of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed October 1, 2020.  A Recalculation of PTA under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  A Recalculation of PTA under this interim procedure is not the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  The Office’s recalculation of the PTA indicates the correct PTA is three hundred eighty-three (383) days.

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 218 days on September 15, 2020.   The instant request seeking recalculation of the PTA in view of safe harbor statements under 37 CFR 1.704(d) was filed on October 1, 2020.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 537 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 208 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 125 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
402 days.

The PTA forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 218 days (537 days of A Delay + 208 days of B Delay + 0 days of C Delay - 125 days of Overlap - 402 days of Applicant Delay). 

The Office has reviewed the PTA calculations for the patent and has determined the Information Disclosure Statements (IDSs) filed July 20, 2017, May 23, 2018, and April 12, 2019 were each accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1). Therefore, the filing of each IDS on July 20, 2017, May 23, 2018, and April 12, 2019 is not a ground for reduction pursuant to 37 CFR 1.704(c)(8).  The correct period of Applicant Delay is 237 (27 + 92 + 31 + 39 + 48) days.  Therefore, the correct PTA is 383 days (537 days of A Delay + 208 days of B Delay + 0 days of C Delay – 125 days of Overlap – 237 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 537 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 537 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 208 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 208 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 125 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 125 days.

Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 402 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 237 days.

The Office finds the filing of the IDSs on July 20, 2017, May 23, 2018, and April 12, 2019 is not a basis for reduction of patent term adjustment pursuant to 37 CFR 37 CFR 1.704(c)(8) because each was accompanied by a proper statement under 37 CFR 1.704(d)(1)(i) or (ii). 

37 CFR 1.704(c)(8) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed;   
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in    § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

A reply to the February 17, 2017 final Office action was filed on May 16, 2017. Applicant subsequently filed an IDS on July 20, 2017. Applicant was assessed a 65 day period of reduction pursuant to 37 CFR 1.704(c)(8).  However, the July 20, 2017 IDS was accompanied by a transmittal letter containing a proper 37 CFR 1.704(d)(1)(i) or (ii) statement. Therefore, no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the July 20, 2017 IDS. The 65 day period of reduction has been removed.

A reply to the January 18, 2018 non-final Office action was filed on April 17, 2018. Applicant subsequently filed an IDS on May 23, 2018. Applicant was assessed a 36 day period of reduction pursuant to 37 CFR 1.704(c)(8).  However, the May 23, 2018 IDS was accompanied by a transmittal letter containing a proper 37 CFR 1.704(d)(1)(i) or (ii) statement. Therefore, no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the May 23, 2018 IDS. The 36 day period of reduction has been removed.

A reply to the August 7, 2018 final Office action was filed on February 7, 2019, and applicant was properly assessed with a 92 day period of reduction under 37 CFR 1.704(b). Applicant subsequently filed an IDS on April 12, 2019. Applicant was assessed a 64 day period of reduction pursuant to 37 CFR 1.704(c)(8).  However, the April 12, 2019 IDS was accompanied by a transmittal letter containing a proper 37 CFR 1.704(d)(1)(i) or (ii) statement. Therefore, no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the April 12, 2019 IDS. The 64 day period of reduction has been removed.

The period of Applicant Delay is 237 (27 + 92 + 31 + 39 + 48) days.  

Conclusion

The correct PTA is 383 days (537 days of A Delay + 208 days of B Delay + 0 days of C Delay - 125 days of Overlap – 237 days of Applicant Delay). 

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of three hundred eighty-three (383) days.

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. 

If patentee responds to the recalculation by requesting changes to the recalculation NOT related to the safe harbor statement, patentee must comply with the requirements of 37 CFR 1.705(b)(1) and (2). In other words, patentee must file the $200 petition fee and a statement of the facts involved.

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred eighty-three (383) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction